PER CURIAM.
On the State’s motion we relinquished jurisdiction of this appeal from a sentence in excess of the guidelines in order that reasons for the departure, which the trial court recorded in longhand on the sentencing order, be set out in a typed order.
*354On remand the trial court, without the presence of the defendant, conducted a new hearing, considered new evidence, and re-sentenced the defendant in excess of the guidelines on different grounds. We consider the proceedings on remand as a confession of error.
The original sentence is reversed, the new sentencing order is vacated, and the cause is remanded for a new hearing which comports with Florida Rule of Criminal Procedure 3.720 (defendant shall be given the opportunity to show at hearing why sentence should not be pronounced and to submit relevant evidence),